Citation Nr: 1524712	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  11-01 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include secondary to service-connected hypertension.

2.  Entitlement to an increased rating for hypertension, currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to July 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April and June 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In November 2013, the Board requested a medical opinion from a Veterans Health Administration (VHA) expert addressing the theories of entitlement for service connection for erectile dysfunction.  In December 2013, the VHA expert provided an opinion and the Board later that month asked for clarification.  In February 2014, the VHA expert provided an addendum to the initial opinion.  In a March 2014 letter, the Board provided copies of the two opinions to the Veteran and afforded him 60 days to respond.

In August 2014, the Board remanded the claims for further development.

Since the Appeals Management Center issued a supplemental statement of the case in February 2015, the agency of original jurisdiction (AOJ) has obtained additional VA treatment records and VA examination reports.  The VA treatment records contain duplicate VA treatment records that have been considered by the Appeals Management Center and the AOJ as to the claim for entitlement to service connection for erectile dysfunction.  The VA treatment records that are new and the VA examination reports do not pertain to the issue of entitlement to service connection for erectile dysfunction.  Therefore, waiver of AOJ initial consideration of the new VA treatment records and VA examination reports is unnecessary.

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD), whether new and material evidence has been submitted to reopen claims of entitlement to service connection for hearing loss and a bilateral knee disorder, and an increased rating for anxiety disorder not otherwise specified have been raised by the record in a December 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to an increased rating for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The weight of the evidence is against findings that the Veteran had erectile dysfunction in service; that there is a nexus between a current diagnosis of erectile dysfunction and service; or that the current erectile dysfunction was caused or aggravated by the service-connected hypertension.


CONCLUSION OF LAW

Erectile dysfunction was not incurred in service and was not caused or aggravated by the service-connected hypertension.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in January 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In that letter, VA notified the appellant of how VA determines the disability rating and effective date.  The claim was most recently adjudicated in a February 2015 supplemental statement of the case.

With respect VA's duty to assist, the Board notes that VA and private treatment records as well as service treatment records were obtained.

The RO afforded the appellant VA examinations in February and May 2009.  The reports of the February and May 2009 VA examinations reflect that the examiner, who conducted both examinations, reviewed the Veteran's claims file and his past medical history, recorded his current complaints, conducted appropriate physical examinations and interviews, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  

The Board obtained a VHA expert opinion in December 2013 and an addendum to that opinion in February 2014.  The initial opinion and its addendum reflects that the expert reviewed the Veteran's claims file and his past medical history and rendered appropriate opinions consistent with the remainder of the evidence of record.  In particular, the VHA expert addressed whether the hypertensive medications caused the erectile dysfunction.  In determining whether the VHA expert's opinions in his initial December 2013 statement and the February 2014 addendum are adequate, the Board has considered the holding in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; but that a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90 ; see also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  

In the initial December 2013 opinion, the VHA expert concluded that given the Veteran's multiple risk factors it is not possible to identify any one factor such as hypertension as the cause of his erectile dysfunction.  As to the risk factors, in the February 2014 addendum, the VHA expert noted that the Veteran has multiple medical comorbidities that are known to be associated with erectile dysfunction in addition to his hypertension, including untreated hypogonadism, obesity, hyperlipidemia, elevated triglycerides, past tobacco and alcohol use, age, and history of prostate biopsy.  

In the February 2014 addendum, the VHA expert indicated that while hypertension and the associated medications are known risk factors for erectile dysfunction, there is no way to determine what the actual cause of the appellant's erectile dysfunction may be.  The VHA expert concluded that it would be speculation for anyone to state that the hypertension was or was not the cause of the Veteran's erectile dysfunction.  The VHA expert noted that unfortunately, there is no further evaluation that would assist with this determination.  The VHA expert stated that per his knowledge, there is no possible way to determine what degree the hypertension contributed to the Veteran's erectile dysfunction.  The VHA expert added for vascular and idiopathic erectile dysfunction, current medical knowledge provides known risk factors and possible causes with no clear means to determine if one risk factor over another or multiple other possible causes are the cause of the erectile dysfunction.

In light of the above, the Board concludes that the February and May 2009 examination reports, the December 2013 VHA expert opinion, and the February 2014 addendum to the VHA expert opinion are adequate for purposes of rendering a decision in the instant appeal and that in particular the December 2013 VHA expert sufficiently explained the reasons for his inability to provide an opinion without resorting to speculation.  See 38 C.F.R. § 4.2 (2014); see also Jones, 23 Vet. App. at 389-90; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Pursuant to the Board's remand, the Appeals Management Center readjudicated the Veteran's claim and issued a supplemental statement of the case in February 2015 that takes into consideration the evidence associated with the electronic record since the supplemental statement of the case issued in June 2012, to include VA treatment records associated with the Veteran's Virtual VA claims folder in March 2014.

In light of the above, to include the issuance of the supplemental statement of the case in February 2015, VA complied with the directives of the August 2014 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

 In short, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Governing law and regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b).

The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.  In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a veteran's claim.  See 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when evidence, regardless of its date, establishes that a veteran had a chronic condition in service and still has that condition.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.

In order to establish service connection for a claimed disorder, there must be (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability that is aggravated by a service connected disability.  In such an instance, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

Turning first to current disability, the VA treatment records and VA examination reports reflect a diagnosis of erectile dysfunction.  Thus, there is current medical evidence of erectile dysfunction.

As to Hickson element (2), in-service disease or injury, the service treatment records show no history of trauma to the genitals or pelvis and no complaints or findings of erectile dysfunction.  At the April 1989 separation examination, the genitourinary system was normal on physical examination and the Veteran did not report any history of erectile dysfunction.  The VHA expert noted that the appellant did not have any reports of erectile dysfunction until about 14 years after his service.

With regard to Hickson element (3), medical nexus evidence, the VHA expert opined in December 2013 that based on the available records, it is less likely than not that the Veteran's erectile dysfunction is related to his active service.  The VHA expert noted that there was no history of trauma to genitals or pelvis and that the claimant did not have any reports of erectile dysfunction until about 14 years after his service.  The VHA expert concluded that based on the above-mentioned findings it would be highly unlikely that there is any correlation to the appellant's active service.

As for continuity of symptomatology, the claimant reported at the May 2009 VA examination that he first noticed erectile dysfunction in 2003.  Thus, the appellant is not claiming continuity of symptomatology.  Similarly, the Veteran is not claiming that his erectile dysfunction began in active service or that the erectile dysfunction is related to any in-service event, injury, or disease except for his service-connected hypertension.

In light of the above, Hickson element (2), in-service disease or injury, and Hickson element (3), medical nexus evidence, are not established.

Service connection has been granted for hypertension.  Accordingly, Wallin element (2), service-connected disability, has been satisfied.

Turning to Wallin element (3), medical nexus evidence, there is no conflicting evidence on whether the erectile dysfunction is secondary to hypertension.

A July 2009 VA treatment record reflects that the Veteran's treating physician noted that even with erectile dysfunction, she was loathe to discontinue cardioprotective medications for his hypertension.  That doctor's impression also included erectile dysfunction with relevant multiple factors including obesity.  Later VA treatment records dated from January 2010 to June 2012 show that the same doctor had the same impression of erectile dysfunction with relevant multiple factors including obesity.

An April 2006 VA treatment record reveals that a VA urologist made an assessment of erectile dysfunction of an uncertain etiology.

The VA examiner noted in both the February and May 2009 VA examination reports that the Veteran's nonservice-connected risk factors for erectile dysfunction are the following: smoking history, alcohol use history, dyslipidemia, hypertriglyceridemia, obesity, and natural aging.  The examiner reported the service-connected risk factors are hypertension and antihypertensive medications.  The examiner indicated that extrapolating these risk factors indicates that the appellant's erectile dysfunction is less likely than not caused by or related to the service-connected hypertension.

In the December 2013 statement, the VHA expert opined that it is less likely than not that the Veteran's hypertension or hypertensive medications aggravated his erectile dysfunction.  The VHA expert stated that based on the available records, he has not had any worsening of his function and has had good results on oral vardenafil.  The VHA expert added that his erectile dysfunction did not start until long after his initiation of medical therapy for his hypertension and he has been maintained on the same medication for his erectile dysfunction without escalation of care to different oral therapies, injections, vacuum devices, or implants.  The VHA expert noted that as such, it appears that his erectile dysfunction is stable, unchanged, and not aggravated.  The VHA expert concluded that given his age and other medical comorbidities, it is expected that there may be natural worsening of his erectile function over time and that any worsening of his erectile dysfunction would more than likely be a result of natural progression and not a result of the patient's hypertension or unchanged use of his antihypertensive medications.

In the December 2013 statement, the VHA expert opined that it is less likely than not that the Veteran's erectile dysfunction is caused by his hypertension or antihypertensive medications.  The VHA expert stated that in regards to his medications, he was on hydrochlorothiazide and metoprolol for at least eight years prior to his complaints of erectile dysfunction and that he didn't start amlodipine until about four years after the onset of the erectile dysfunction.  The VHA expert indicated that based on the time course, it seems highly unlikely that the medications are the cause of his complaints.  The VHA expert noted that if the medication were the cause of his erectile dysfunction, a much earlier onset of his erectile dysfunction would be expected.  

In the December 2013 statement, the VHA expert added that the Veteran has multiple other medical comorbidities that can cause his erectile dysfunction.  The VHA expert reported that while hypertension is a known risk factor for the development of erectile dysfunction, his multiple other comorbidities are as likely or more likely to result in erectile dysfunction.  The VHA expert added that erectile dysfunction is often multifactorial and can result not only from arterial insufficiency - from either trauma or arterial disease for which hypertension is just one of many causes - but also from failure of the veno-occlusive mechanism - for which hypertension would not be a cause.  The VHA expert concluded that given his multiple risk factors it is not possible to identify any one factor such as hypertension as the cause of his erectile dysfunction.

In the February 2014 addendum, the VHA expert again noted that the Veteran has multiple medical comorbidities that are known to be associated with erectile dysfunction in addition to his hypertension, including untreated hypogonadism, obesity, hyperlipidemia, elevated triglycerides, past tobacco and alcohol use, age, and history of prostate biopsy.  The VHA expert indicated that while hypertension and the associated medications are known risk factors for erectile dysfunction, there is no way to determine what the actual cause of the claimant's erectile dysfunction may be.  The VHA expert added that these other known risk factors may contribute to the appellant's erectile dysfunction as much as or more than his hypertension.  

In the February 2014 addendum, the VHA expert concluded that it would be speculation for anyone to state that the hypertension was or was not the cause of the Veteran's erectile dysfunction.  The VHA expert noted that unfortunately, there is no further evaluation that would assist with this determination.  The VHA expert indicated that, for example, while evaluation of vascular parameters with a penile Doppler study would help to identify whether he had arterial insufficiency, venous leakage, or a mixed etiology of his erectile dysfunction, just knowing that he has arterial insufficiency does not help to determine the specific cause of that arterial insufficiency.  The VHA expert noted that just as in cardiovascular disease, all of the patient's above risk factors can contribute to erectile dysfunction as it is typically multifactorial.  

The VHA expert stated that per his knowledge, there is no possible way to determine what degree the hypertension contributed to the Veteran's erectile dysfunction.  The VHA expert noted that when he determines a cause for organic erectile dysfunction, this determination is done in more global terms, and that he can address whether the erectile dysfunction is post-surgical, post-trauma, vascular, or idiopathic.  The VHA expert added that for post-surgical or post-trauma associated erectile dysfunction, the cause is easy to determine, but that for the other causes, vascular and idiopathic, current medical knowledge provides that expert with known risk factors and possible causes with no clear means to determine if one risk factor over another or multiple other possible causes are the cause of the erectile dysfunction.

While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional weight.  Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The United States Court of Appeals for Veterans Claims (the Court) has also held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion may not, however, be discounted solely because a medical professional did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Rather, the question is whether the medical professional was informed of all relevant facts in rendering a medical opinion.  Id.

Although the Veteran's treating physician noted in a July 2009 VA treatment record that even with erectile dysfunction, she was loathe to discontinue cardioprotective medications for his hypertension, that doctor's impression in July 2009 and thru June 2012 was erectile dysfunction with relevant multiple factors including obesity.  Therefore, to the extent that the treating physician was relating the erectile dysfunction to antihypertensive medications, the Board gives that opinion limited probative weight since the treatment records show that her impression throughout the time she was treating him was that the erectile dysfunction had multiple factors.  

Moreover, the Board places great weight on the VHA expert's opinions addressing whether the Veteran's erectile dysfunction was (1) aggravated by the service-connected hypertension or (2) caused or aggravated by medications used to treat hypertension.  The Board notes the expert provided thorough bases for these opinions.  By the same token, the Board also places great weight on the VHA expert's opinion addressing why it was not possible to state that the erectile dysfunction was or was not caused by the hypertension because the expert provided a thorough basis for the inability to provide an opinion without resorting to speculation.  See Jones, 23 Vet. App. at 389-90.

As to the Veteran's assertion that his erectile dysfunction is a side effect of antihypertensive medications, the Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of erectile dysfunction, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). 

In summary, for the reasons and bases set forth above, the Board concludes that the weight of the evidence is against findings that the Veteran had erectile dysfunction in service; that there is a nexus between a current diagnosis of erectile dysfunction and service; or that the current erectile dysfunction was caused or aggravated by the service-connected hypertension.  Therefore, the preponderance of the evidence is against the claim as to direct and secondary service connection for erectile dysfunction, and it is denied.


ORDER

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected hypertension, is denied.


REMAND

Subsequent to the February 2015 supplemental statement of the case, the AOJ received additional VA treatment records in April 2015 and a May 2015 VA hypertension examination report.  The new VA treatment records contain additional blood pressure readings and the May 2015 VA examination pertains to the service-connected hypertension.  Hence, the VA treatment records and the examination report are pertinent to the Veteran's claim for an increased rating for hypertension.  The appellant has not waived AOJ consideration of this evidence, and in June 2014 when he was last asked to waive additional pertinent evidence, he did not respond.  38 C.F.R. § 20.1304 (2014).

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the Veteran's claim and if a claim remains denied, issue a supplemental statement of the case which takes into consideration the evidence associated with the electronic record since the supplemental statement of the case issued in February 2015, to include VA treatment records associated with the Veteran's Virtual VA claims folder in April 2015 and the May 2015 VA hypertension examination report, and provide the appellant the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


